Case 2:19-cv-00325-JDL Document 17 Filed 07/13/20 Page 1 of 2        PageID #: 1967



                        UNITED STATES DISTRICT COURT
                             DISTRICT OF MAINE


JUSTIN A. L.,                                )
                                             )
      Plaintiff,                             )
                                             )
                   v.                        ) 2:19-cv-00325-JDL
                                             )
ANDREW M. SAUL,                              )
Commissioner of Social Security,             )
                                             )
      Defendant.                             )


          ORDER ACCEPTING THE RECOMMENDED DECISION
                   OF THE MAGISTRATE JUDGE
      Justin A. L. seeks judicial review of the Social Security Administration

Commissioner’s final decision denying his application for a period of disability,

disability insurance benefits, and supplemental security income (ECF No. 1).

Pursuant to 28 U.S.C.A. § 636(b)(3) and D. Me. Local R. 16.3(a)(2), a hearing on

Justin A. L.’s Statement of Errors (ECF No. 11) was held before United States

Magistrate Judge John H. Rich III on March 13, 2020. The Magistrate Judge filed

his Recommended Decision with the Court on June 3, 2020 (ECF No. 16). The time

within which to file objections to the Recommended Decision has expired, and no

objections have been filed. The Magistrate Judge notified the parties that failure to

object would waive their right to de novo review and appeal.

      Having reviewed and considered the parties’ arguments and the Magistrate

Judge’s Recommended Decision, I concur with the Magistrate Judge’s conclusions as

set forth in the Recommended Decision and determine that no further proceeding is

necessary. It is therefore ORDERED that the Recommended Decision (ECF No. 16)
Case 2:19-cv-00325-JDL Document 17 Filed 07/13/20 Page 2 of 2   PageID #: 1968



of the Magistrate Judge is hereby ACCEPTED, and the Commissioner’s decision is

AFFIRMED.

      SO ORDERED.

      Dated this 13th day of July, 2020.

                                                 /s/ Jon D. Levy
                                            CHIEF U.S. DISTRICT JUDGE




                                      2
